Opinion by
Beaver, J.,
This is a proceeding under the Act of April 13, 1867, P. L. 78, based upon an information made by Lizzie S. Smith against her husband, Harry E. Smith, to obtain an order for her support.
An appeal in cases of this character operates merely as a certiorari and, therefore, confines us to an examination as to the jurisdiction of the court and the regularity of the record: Com. v. Tragle, 4 Pa. Superior Ct. 159; Com. v. Hart, 12 Pa. Superior Ct. 605. The jurisdiction of the court below in this case is not in any way questioned or denied, and the record shows regular proceedings under the act above mentioned and a proper decree based upon those proceedings by which “ it is ordered that the defendant pay the costs of this prosecution; that he pay for the support of his wife $1.25 per week and that he give security in the sum of $100, conditioned that he carry out this order.”.
The appellant strenuously insists that he is not liable to contribute to the support of his wife, by reason of an agreement of separation which, by its terms, provides that the wife “ shall not henceforth at any time hereafter trouble, molest, sue or prosecute the said Harry E. Smith for any claims for maintenance or alimony.” As was said in Scott’s Estate, 147 Pa. 102, “ It is settled law in this state that an agreement between husband and wife to live separate and apart, if based upon a good consideration and reasonable in its terms and actually carried into effect by both parties will be valid and binding upon the wife as upon the husband: Hutton v. Hutton, 3 Pa. 100 ; Dillinger’s App., 35 Pa. 357 ; Hitner’s App., 54 Pa. 110; Speidel’s App., 107 Pa. 18.” This applies to proceedings like the present under the act of 1867, supra: Com. v. Richards, 131 Pa. 209.
The tribunal to determine the reasonableness of the provision made for the support of the wife under the articles of separa*361tion was, however, the court of quarter sessions, and it is not difficult to reach a conclusion that in the exercise of a sound discretion the court found that the payment of $20.00- provided for in the agreement was not such a reasonable provision as a husband was bound to make in an agreement of that kind, when his earning capacity was at the time $5.00 per week and after-wards became, as it was at the time of the hearing, $7.00 per week. If, therefore, we consider the evidence submitted at the hearing — a very meager report of which accompanies the record —we have no difficulty in reaching the conclusion that the decree of the court was justified by the unreasonable consideration upon which the agreement to separate was based. As to the contention that the prosecutrix refused to return to and live with her husband it is sufficient to say that it involves a question of fact. The court was the judge of the credibility of the witness and we have no authority to set aside his finding upon .any question of fact. Finding the record regular in every respect, the judgment is affirmed.
W. W. Portee, J., dissents.